Fourth Court of Appeals
                                        San Antonio, Texas
                                             November 23, 2016

                                            No. 04-16-00333-CV

                                     IN RE Cleo BUSTAMANTE, Jr.

                                      Original Mandamus Proceeding 1

                                                    ORDER

         On May 26, 2016, Relator Cleo Bustamante, Jr. filed a petition for writ of mandamus and
emergency motion for stay. This court issued a stay and requested a response. Real Parties in
Interest filed a response, and Relator filed a reply. The court has considered the petition for writ
of mandamus, the response, and the reply and holds Relator is entitled to mandamus relief as to
the trial court’s denial of Relator’s motion for leave to designate responsible third parties. Because
our disposition changes the procedural status of the underlying cause and the time available for
the trial court to rule on Relator’s motion for summary judgment, we do not address the Relator’s
issue regarding the trial court’s failure to rule on the motion for summary judgment.

       Accordingly, the petition for writ of mandamus is CONDITIONALLY GRANTED. See
TEX. R. APP. P. 52.8(c). The stay granted by this court on May 27, 2016 is hereby LIFTED.

        The Honorable Amado Abascal, III is ORDERED to grant Relator’s motion for leave to
designate responsible third parties. The writ will issue only if we are notified that Judge Abascal
has not done so within ten days of the date of this order.

        It is so ORDERED on November 23, 2016.

                                                                      _____________________________
                                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of November, 2016.

                                                                      _____________________________
                                                                      Keith E. Hottle, Clerk

1
  This proceeding arises out of Cause No. 12-05-27517, styled Roberto Fernandez and Maria Imelda Flores v. Abaco
Consultants, Inc., et al, pending in the 365th Judicial District Court, Maverick County, Texas, the Honorable Amado
J. Abascal, III presiding.